    Case 4:19-cv-00577-ALM-KPJ Document 33 Filed 02/18/20 Page 1 of 1 PageID #: 426



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       ED BUTOWSKY,                                   §
                                                      §
              Plaintiff,                              §
                                                      §
       v.                                             § Civil Action No.: 4:19-cv-577-ALM-KPJ
                                                      §
       DOUGLAS H. WIGDOR, et al.,                     §
                                                      §
              Defendants.                             §
                                                      §


.                                             ORDER

            IT IS HEREBY ORDERED that the Rule 16 Management Conference in this matter,

     previously set on February 20, 2020, is hereby RESET to March 31, 2020, at 1:30 p.m.,

     in Courtroom 108, 7940 Preston Road, Plano, Texas 75024.

            So ORDERED and SIGNED this 18th day of February, 2020.




                                               ____________________________________
                                               KIMBERLY C. PRIEST JOHNSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                  1
